internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-141190-13 ------------------------------ -------------------------------- ----------------------------------------- ----------------------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ---------------------------------- --------------------- ---------------------------- ----------------- ----------------------------------------------- ------------------------ legend taxpayer year equipment ------------------------------------------------------------------------------------------------ --------------------------- ------------------------------------------------ - ---------------------------------------------------------- -------- -------------------- -------- -------------------- ------------------ area x y dollar_figurea z dollar_figureb dollar_figurec issue in like-kind_exchange program hereafter lke program transactions if certain properties previously matched as replacement properties are later determined to be ineligible as replacement properties under sec_1031 of the internal_revenue_code but taxpayer timely identified and acquired other eligible properties that were not previously tam-141190-13 reported as matched may these other eligible properties qualify as replacement properties conclusion in lke program transactions if certain properties previously matched as replacement properties are later determined to be ineligible as replacement properties under sec_1031 other eligible replacement properties that were timely identified and acquired but not reported as matched qualify as replacement properties facts taxpayer distributes sells services rents and finances equipment to private public and government entities in area x through stores operated by wholly-owned subsidiaries its equipment rental business is operated as a separate division from its equipment sales services and financing businesses within its rental division taxpayer established a sec_1031 lke program as permitted under revproc_2003_39 2003_1_cb_971 in year taxpayer acquired y individual pieces of equipment that it designated as replacement properties at a total cost of dollar_figurea during the same year taxpayer disposed of and exchanged through its lke program z pieces of equipment designated as relinquished properties which yielded proceeds of dollar_figureb thus the total cost of the replacement properties exceeded the proceeds from the relinquished properties by dollar_figurec these transactions were not exchanges of multiple properties as defined in sec_1 j - a of the income_tax regulations rather for each transaction under consideration only one exchange_group was created and taxpayer received one replacement_property for each property relinquished these transactions were structured as like-kind_exchanges through a qualified_intermediary under a master exchange_agreement pursuant to revproc_2003_39 taxpayer used an automated algorithm to match replacement properties to relinquished properties this automated algorithm applied a first-in-first-out fifo methodology under which the first replacement_property identified and received within the prescribed statutory and regulatory timeframes was matched against the relinquished_property the excess replacement properties that were not needed as replacement properties in the lke program were capitalized at full cost and amortized as rental equipment as provided under sec_3 of revproc_2003_39 the examination team determined that some of the replacement properties were not eligible for exchange under sec_1031 because they were held primarily for sale rather than for productive use in a trade_or_business or for investment tam-141190-13 in response taxpayer asserts that it has other previously unmatched replacement properties which it should match with the eligible relinquished properties for these other assets which were also acquired within the relevant 45-day identification period there is no eligibility issue taxpayer argues that sec_1031 and the authorities thereunder require it to re-match the eligible relinquished properties to the other previously unmatched eligible replacement properties the examination team disputes this position arguing that taxpayer’s matching of ineligible replacement properties with the relinquished properties is binding on taxpayer upon filing of its return the examination team urges that a later rematch is not permitted applicable law sec_1031 generally provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like-kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides that for purposes of sec_1031 any property received by the taxpayer shall be treated as property which is not like-kind_property if a such property is not identified as property to be received in the exchange on or before the day which i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of- i the day which i sec_180 days after the date on which the taxpayer transfers property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor’s return of the tax imposed for the taxable_year in which the transfer of the relinquished_property occurs sec_1031 provides in part that if an exchange would be within the provisions of subsection a if it were not for the fact that the property received in exchange consists not only of property permitted by such provisions to be received without the recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property sec_1_1031_k_-1 of the regulations provides rules for the application of sec_1031 in the case of a deferred_exchange a deferred_exchange is defined as an exchange in which pursuant to an agreement the taxpayer transfers property the relinquished_property and subsequently receives property the replacement_property it further provides inter alia that in order to qualify as replacement_property the property must be identified and received in accordance with sec_1_1031_k_-1 c and d tam-141190-13 sec_1_1031_k_-1 provides in part that in the case of a deferred_exchange any replacement_property received by the taxpayer will be treated as property which is not of a like-kind to the relinquished_property if the replacement_property is not identified before the end of the identification period sec_1_1031_k_-1 provides that the identification period begins on the date the taxpayer transfers the relinquished_property and ends at midnight on the 45th day thereafter sec_1_1031_k_-1 provides that any replacement_property that is received by the taxpayer before the end of the identification period will in all events be treated as identified before the end of the identification period see also sec_1_1031_k_-1 thus where multiple replacement properties are received within the day identification period following a transfer of a relinquished_property then all the replacement_property received during that period will in all events be treated as identified as replacement_property for the subject relinquished_property sec_1_1031_k_-1 provides in part that if a taxpayer receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives like-kind replacement_property the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive like-kind_property revproc_2003_39 provides safe harbors that clarify the application of sec_1031 and the regulations thereunder with respect to lke program exchanges of tangible_personal_property using a single intermediary section dollar_figure of the revenue_procedure limits its application to providing safe harbors for only certain aspects of lke program exchanges under sec_1031 for a transaction to qualify under sec_1031 it must also satisfy the requirements of sec_1031 for which safe harbors are not provided for example for a transaction to qualify for deferral of gain_or_loss under sec_1031 the properties exchanged must still be of like_kind section dollar_figure defines an lke program as an ongoing program involving multiple exchanges of or more properties and having all other characteristics of an lke program as listed in that subsection sec_3 provides that the taxpayer recognizes gain_or_loss on the disposition of relinquished properties that are not matched with replacement properties and the taxpayer takes a cost_basis in replacement properties that are received but not matched with relinquished properties section dollar_figure provides that exchanges of property pursuant to an lke program may qualify for nonrecognition treatment even though they fall outside the safe harbors and tam-141190-13 that no inference is intended with respect to the federal_income_tax treatment of exchanges that do not satisfy the terms of the safe harbors of the revenue_procedure section dollar_figure provides that each of the safe harbors is separate and distinct and that a taxpayer who fails to qualify for one safe_harbor may nevertheless qualify for another sec_4 of revproc_2003_39 sets forth safe harbors with respect to relinquished_property and replacement_property section dollar_figure provides generally that each exchange within an lke program is treated as a separate and distinct exchange and that the determination of whether a particular exchange qualifies under sec_1031 is made without regard to any other exchange thus if a particular exchange fails to qualify under sec_1031 such failure will not affect the application of sec_1031 to any other exchange section dollar_figure provides in part that the replacement_property must be matched no later than the due_date determined with regard to extensions of the taxpayer's return analysis sec_1031 is not an elective provision it applies to defer gains and losses whenever property held for productive use in a trade_or_business or for investment is exchanged for like-kind_property that is also held for productive use in a trade_or_business or for investment as a mandatory non-elective provision sec_1031 applies even if the taxpayer is unaware that a like-kind_exchange has occurred or tries to avoid sec_1031 treatment by papering its exchanges as sale and purchase transactions see 399_f2d_652 5th cir reciprocal trade-in of old equipment and purchase of new equipment by a related_entity qualified as like-kind_exchange even if treated as unrelated purchase and sale by taxpayer see also revrul_61_119 c b in other words how a taxpayer reports a transaction on its income_tax return does not determine whether sec_1031 applies to the transaction taxpayer’s characterization of the transaction on form_8824 like-kind_exchanges or elsewhere on the income_tax return cannot override the application of either sec_1031 or the treasury regulations to transactions qualifying as like-kind_exchanges the deferred exchanges at issue in this case are governed by sec_1031 of the code and sec_1_1031_k_-1 of the regulations under the given facts the unmatched replacement properties were properly identified because they were received by taxpayer under the lke program before the end of the identification period consistent with sec_1_1031_k_-1 and b ii a sec_1_1031_k_-1 of the regulations expressly allows a taxpayer to identify multiple and alternative replacement properties in a deferred_exchange thus the time requirements for identification and receipt of previously unmatched replacement properties were satisfied since the previously tam-141190-13 unmatched replacement properties meet the requirements of exchange identification and receipt sec_1031 requires nonrecognition and rematching is appropriate nothing in revproc_2003_39 contradicts this conclusion revproc_2003_39 sets forth safe harbors to assist taxpayers in administering high volume lke programs such as the program at issue here these programs are characterized by a continuous outflow and inflow of large numbers of both relinquished and replacement properties without any direct connection between ongoing dispositions of relinquished_property and ongoing acquisitions of replacement_property unlike a traditional reciprocal one-for- one property exchange where specific properties are exchanged for specific properties in an lke program under a master exchange_agreement with blanket assignments to the intermediary and blanket notices of assignments the intermediary disposes of property and acquires replacement_property most likely before any matching occurs so long as eligible like-kind replacement_property is identified and received in an exchange within legally prescribed timeframes sec_1031 applies revproc_2003_39 introduces the concept of matching of relinquished properties with replacement properties primarily to facilitate computation and administration in these large scale lke programs the revenue_procedure does not mandate any particular procedure for matching replacement properties with relinquished properties further the revenue_procedure does not mandate that the taxpayer match replacement properties with relinquished properties at the time of the exchange it only requires that the match be made by the extended due_date of the taxpayer’s return for the year of the exchange taxpayer used an automated fifo methodology under which the first replacement_property identified and received within the statutory and regulatory timeframes was matched against the relinquished_property as a safe_harbor revenue_procedure revproc_2003_39 does not support the conclusion that a taxpayer is bound by its selection of replacement_property if that property is later found ineligible and taxpayer has other eligible replacement_property that was not already treated as replacement_property in an exchange the examination team points to sec_1_1031_k_-1 of the regulations as disallowing the taxpayer from rematching property that subsection however deals with the situation in which a taxpayer actually sells the relinquished_property and receives money or other_property in the full amount of consideration for the relinquished_property before receiving like-kind replacement_property it provides that a sale is not converted into an exchange by the happenstance of a later receipt of like-kind_property under the fact sec_1 if taxpayer receives cash or unqualified property through the qualified_intermediary which is not a separate purchase under sec_3 of rev_proc along with qualified_replacement_property the cash or unqualified property it taxable as boot pursuant to sec_1031 see revproc_2003_39 section dollar_figure and regarding the master exchange_agreement blanket assignments and blanket notices of assignments respectively tam-141190-13 of the present case taxpayer exchanged the relinquished_property for replacement_property through the qualified_intermediary taxpayer also received ineligible property and paid boot into the exchanges to acquire some of the replacement_property during the exchange_period however taxpayer did not receive money or other_property without also receiving qualifying replacement_property for the relinquished_property therefore taxpayer did not sell the relinquished_property the examination team also urges that to allow rematching of replacement properties after the due_date of the taxpayer’s return is contrary to the intent of congress when it added sec_1031 to the code limiting the period for identifying and acquiring replacement properties in deferred exchanges the examination team cites to the house ways_and_means_committee report of this provision which states that t o the extent that the taxpayer is able to defer completion of the transaction the transaction begins to resemble less a like-kind_exchange and more a sale of one property followed at some future point by a purchase of a second property or properties h_r rep no 98th cong 2d sess pt pincite in other words the greater the taxpayer’s discretion to vary the particular property to be received in exchange for the relinquished_property and to vary the date on which such replacement_property or money is to be received the more the transaction is appropriately treated as a sale and not as a like-kind_exchange we agree that long delays in identification and receipt of replacement properties would raise doubts as to whether properties are of like_kind or whether they are truly exchanged however the facts presented in this case assume the relevant properties are of like_kind and the potential replacement properties are received within the 45-day identification period which is well-within the statutory exchange_period thus there is no issue of sale presented here next the examination team cites bavlev v commissioner 35_tc_288 for the proposition that for federal tax purposes binding elections exist whenever a taxpayer has a free choice between two or more alternatives and communicates that choice to the commissioner the bavlev case discussed installment_sale treatment under sec_453 of the code at that time a taxpayer could report certain transactions on the installment_method if the taxpayer made a timely election to do so however as discussed sec_1031 is not elective further the reporting of a match has no bearing on whether a sec_1031 exchange took place adopting the examination team's position would make sec_1031 elective by the taxpayer's choice of match this is inconsistent with sec_1031 and redwing carriers finally the examination team raises the concern that to allow rematching after the due_date of the return for the year of the exchange in question would place an unworkable administrative burden on the service in examining exchanges in an lke program the examination team states that if the taxpayer may rematch each time there is a proposed_adjustment the taxpayer’s purported exchanges would remain a moving tam-141190-13 target up until the expiration of the statute_of_limitations in addition aggressive taxpayer behavior would raise concerns about whether the taxpayer was conducting a bona_fide mass lke program or was actually selling property the facts of this request do not show that taxpayer is conducting a mass lke program in bad faith or attempting to outlast the statute_of_limitations unquestionably there is additional burden on exam resulting from taxpayer’s ability to rematch property upon determination by exam that the originally matched replacement_property is ineligible exam must verify that the newly matched replacement_property qualifies for sec_1031 treatment and must make any necessary adjustments resulting from the substitution unfortunately this is an unavoidable burden inherent in a provision of the code that does not irrevocably bind the taxpayer and the irs to the position originally reported by the taxpayer on its return caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
